Citation Nr: 0621324	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-16 302	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus of the lower back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.  He also served in the Idaho Army National 
Guard from February 1984 to April 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (Reno RO), which, inter alia, denied the veteran's 
claim seeking entitlement to service connection for a 
herniated nucleus pulposus and cervical arthritis.  In April 
2003, the veteran's claims folder was transferred to the VA 
Regional Office in Phoenix, Arizona (Phoenix RO).  In his 
March 2004 substantive appeal of the denial of service 
connection for a herniated nucleus pulposus, he withdrew his 
appeal for cervical arthritis.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2005).  

In October 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the Phoenix RO (Travel 
Board hearing); a copy of the transcript is associated with 
the record.


FINDINGS OF FACT

There is no competent medical evidence showing that the 
veteran's current back disorder, herniated nucleus pulposus, 
claimed as herniated disc lower back and including 
degenerative disc disease, is related to service.


CONCLUSION OF LAW

A low back disorder, herniated nucleus pulposus, claimed as 
herniated disc lower back and including degenerative disc 
disease, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 101(16)(24), 1101, 1110, 1112, 1113, 1131, 1137, 1153 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a December 2000 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The 
December 2000 letter informed the veteran what additional 
information or evidence was needed to support his claim.  In 
addition, a May 2004 letter asked him to notify the RO if 
there was any other evidence or information that he thought 
would support his claim, and requested that he submit any 
additional evidence pertaining to his claim that was in his 
possession.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  However, in light 
of the Board's determination that the criteria for service 
connection has not been met, no effective date or disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the claimant under the holding in 
Dingess/Hartman.  The veteran has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.

Service medical and personnel records, VA medical records and 
examination reports, non-VA medical records and lay 
statements have been associated with the record.  The 
appellant has been provided the opportunity to present 
testimony before the undersigned Veterans Law Judge at an 
October 2005 hearing; a transcript of this hearing is of 
record.  In May 2004 the veteran submitted a written 
statement conveying that he did not have any additional 
evidence to submit.  VA has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

The veteran contends that his current back disorder is due to 
service.  In testimony at his Travel Board hearing, the 
veteran stated that his back disorder is the result of two 
incidents that happened during active duty between 1968 and 
1972 and the cumulative effects of his active duty for 
training while in the Idaho Army National Guard from 1984 
through 2000.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  In order to prevail on a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Active military, naval, or air service includes any period of 
Active Duty for Training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2005).  Active military, 
naval, or air service also includes any period of Inactive 
Duty for Training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in the line of 
duty.  Id.  Accordingly, service connection may be granted 
for disability resulting from disease or injury incurred in, 
or aggravated, while performing ACDUTRA or from injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).
 
Service medical records for the veteran's four years of 
active military duty do not reflect diagnosis of or treatment 
for any back disorder.  The veteran's exit examination report 
shows a normal spine and does not note any back problems.  
The next record showing back problems is a July 1988 physical 
profile while he was serving in the National Guard reflecting 
the veteran's medical condition as a low back herniated disc.  
Another profile in November 1988 restricts the veteran's 
actions due to a herniated lumbar disc.  A private physicians 
statement in April 1991 recommends a permanent restriction of 
no heavy repetitive lifting over 35 pounds, and no frequent 
forward bending, such as sit-ups, but states that he may 
bicycle, swim, and do any other aerobic activities except for 
running.  The veteran underwent back surgery in April 1992.  
A post-operative physical examination report diagnosed him 
with herniated disc, L4-5 and L5-S1, right, and degenerative 
disc disease in L4-5 and L5-S1.  In March 2000, the veteran 
was recommended for consideration of a medical retirement 
from the Idaho Army National Guard.  Based upon his 
musculoskeletal problems, including his lower back problems, 
he was granted a medical discharge, which he accepted on 
April 21, 2000.  There is no evidence that the veteran's 
herniated disc is a result of his service in the National 
Guard.  None of his National Guard service records indicate 
any incident or injury while serving in ACDUTRA or INACDUTRA.  
In fact, the veteran testified that there were no incidents 
that occurred while he was in the National Guard that caused 
any injury.  A November 2003 VA medical examiner opined that 
there was less than a 50 percent probability that the 
veteran's herniated low back disc was the result of 
cumulative trauma in service or any specific event from 
active duty or his time in the National Guard.  

The veteran's degenerative disc disease did not manifest 
itself within a year of his separation from active service in 
1972.  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Therefore, he is not entitled to the presumptions 
for chronic diseases in 38 C.F.R. § 3.309(a) (2005).  See 
38 C.F.R. § 3.307(a)(1) (2005). 

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the service connection claim for a low back disorder is 
denied.


ORDER

Service connection for herniated nucleus pulposus of the 
lower back is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


